PER CURIAM:
John Howard Alexander appeals from the district court’s order granting summary judgment in favor of the Government on its action seeking (1) to reduce to judgment assessments made against Alexander for federal income tax and related penal*247ties; and (2) to foreclose upon certain real property titled in the name of the Alexander Family Trust. We have reviewed the record included on appeal, as well as the parties’ briefs, and we find no error in the district court’s judgment. Accordingly, we affirm for the reasons stated by the district court. United States v. Alexander, No. 6:08-cv-03760-GRA, 2010 WL 1643425 (D.S.C. Apr. 28, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.